EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Caridi on 8/31/2022 and 9/6/2022.

The application has been amended as follows: 

Claim 1, last line, after “separator frame” inserted ---; and wherein the
separator frame has an insertion opening for the separator core at the top wall, and includes guide portions that guide both side edges of the separator core inserted from the insertion opening into the defined space at the pair of side walls---.
Canceled claim 6.
Changed the dependency of claim 8 from claim 6 to claim 1.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of (CN 104752649) teaches a core (Figure 12, 16) inserted in a separator frame (11); however, the width of core (16) is not equal to or greater than a distance between the pair of side walls/(walls along which notches (141 & 151) are positioned) of the separator frame (11), as instantly claimed.  The prior art of (CN 104137294 A) teaches a battery module (Figure 9b & 13d) comprising a separator frame (13), the separator frame (13) comprising a core (30) (Figure 13a & 13c) connected to side walls of a frame (as illustrated), wherein the core (30) width is equal to or greater than a distance between the pair of side walls of the separator frame (as illustrated); however, the frame (Figure 9b, 13) does not have an insertion opening for the separator core (30) at the top wall (90) (Figure 13c).  Therefore, the combination of a separator core having a width equal to or greater than a distance between the pair of side walls of the separator frame in combination with the frame having an insertion opening for the separator core at the top wall is neither present nor made obvious in the closest prior art of record.
Relevant art has been cited in the attached PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/						9/8/2022Primary Examiner, Art Unit 1725